Citation Nr: 1516316	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  07-35 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left upper lobectomy for granulomatous of the left lung. 

2.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1952 to March 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2007 and June 2009 substantive appeals, the Veteran requested to appear at a hearing before the Board at the local VA office.  In September 2010, the Veteran was asked to confirm his request for a hearing and responded in October 2010 with a withdrawal of the hearing request.  The Board finds that the Veteran has withdrawn his request for a hearing in accordance with 38 C.F.R. § 20.704(e) (2014) and will proceed with adjudication of the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left upper lobectomy for granulomatous of the left lung does not manifest any current residuals to include respiratory symptoms, diminished lung capacity, or restrictive lung disease.

2.  Anemia, diagnosed as iron deficient anemia and erythropoietin deficient anemia,  was not present in service or until years thereafter and is not etiologically related to any incident of active duty service to include exposure to benzene.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a left upper lobectomy for granulomatous of the left lung are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6844 (2014). 

2.  Anemia was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for residuals of a left upper lobectomy for granulomatous of the left lung was awarded in a June 1972 rating decision.  An initial 30 percent evaluation was assigned effective April 1, 1972.  The 30 percent evaluation was continued in the April 2006 rating decision on appeal.  The Veteran contends that an increased rating is warranted as his service-connected disability manifests residuals to include shortness of breath and other respiratory limitations that are more severe than contemplated by a 30 percent rating. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's respiratory condition is currently rated under Diagnostic Code 6844 for post-surgical residuals (lobectomy, pneumonectomy, etc.) and the General Rating Formula for Restrictive Lung Disease.  The General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845) provides that FEV-1 of 71- to 80-percent predicted value, or; FEV-1/FVC of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

A Pulmonary Function Test (PFT) is used to evaluate respiratory conditions unless (i) the results of maximum exercise capacity test were of record and were 20 ml/kg/min or less; (ii) there was pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy; (iii) there was one or more episode of acute respiratory failure and (iv) when outpatient oxygen therapy was required. 38 C.F.R. § 4.96 also provides that if a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless there is an explanation by the examiner as to why the PFTs were not a valid indicator of respiratory function.  The evaluation should be based upon the post-bronchodilator studies unless those are poorer than the pre-bronchodilator results.  In that case, the pre-bronchodilator values should be used for rating purposes. When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation.  Finally, 38 C.F.R. § 4.96 provides that if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned. 

After review of the evidence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected lung disability.  The competent medical evidence establishes that the Veteran's service-connected left upper lobectomy has not resulted in any current residuals.  VA examinations conducted in September 2006, June 2009, and March 2013 did not disclose any breathing or respiratory abnormalities associated with the disability.  The March 2013 VA examiner also specifically found that the service-connected disability did not manifest any residuals or chronic pulmonary problems.  

PFTs conducted in September 2009 and September 2013 showed a decrease in lung function with FEV-1 most severe at 50 percent predicted and FEV-1/FVC of 50 percent predicted; however, the March 2013 VA examiner determined that these findings were due to nonservice-connected chronic obstructive pulmonary disease (COPD).  The PFTs did not demonstrate any decrease in lung capacity or signs of restrictive lung disease due to the loss of tissue in the left lung.  Instead, the PFTs indicated moderately severe obstruction due to nonservice-connected COPD.  The Veteran has also not received any treatment for his service-connected disability at any time during the claims period.  He was admitted to a private hospital in July 2009 with complaints of shortness of breath, but this finding was attributed to an exacerbation of COPD.  Similarly, the September 2006 VA examiner found that the Veteran's complaints of exertional dyspnea and fatigue were associated with heart disease and anemia.  The examiner also found that the Veteran's residuals of a lobectomy did not manifest any symptoms or limitations.  

The Board has considered the Veteran's statements that he experiences breathing problems to include wheezing and shortness of breath due to his service-connected lung disability, but the competent medical evidence of record establishes that these symptoms are due to other conditions, including nonservice-connected COPD.  The Board finds that the objective medical evidence is more probative regarding the severity and manifestations of the Veteran's lobectomy than his lay statements.  The Veteran is competent to report symptoms he experiences, but in this case he is not competent to attribute these symptoms to a specific diagnosis-especially as he has more than one respiratory disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected left upper lobectomy is manifested by post-surgical removal of part of the Veteran's left lung tissue, but has not resulted in any residual impairment to lung function or the Veteran's activities.  The manifestations of his service-connected disability are contemplated in the rating criteria and they are adequate to evaluate the disability.  Thus, referral for consideration of an extraschedular rating is not warranted.  Additionally, the record does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362 (2014).

Entitlement to a TDIU is also an element of claims for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits and has never alleged that he is unable to obtain or maintain employment due to his service-connected lung disability.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected residuals of a left upper lobectomy.

Service Connection Claim

The Veteran contends that service connection is warranted for anemia as it was incurred due to chemical exposure during active duty service.  He specifically contends that he was exposed to benzene through his work as a fuel handler which resulted in anemia.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The first element of service connection, a current disability, is present in this case.  
VA and private clinical records note consistent diagnoses and treatment for anemia dating from February 2005, when the Veteran began seeing a private oncologist.  In May 2008, he switched his primary care treatment to the Austin VA Medical Center (VAMC) and has undergone intravenous iron treatment through the hematology and oncology departments since October 2009.  Anemia was also diagnosed at VA examinations performed in December 2008 and March 2013.  The record therefore clearly demonstrates the presence of current chronic anemia. 

The Board also finds that an in-service injury is established.  Service treatment records show that the Veteran was diagnosed with slight persistent anemia in August 1971 following a left lung thoracotomy and left upper lung lobectomy.  The Veteran has also submitted information from the Center for Disease Control (CDC) establishing that benzene is a natural part of gasoline and service personnel records verify that the Veteran served as a fuel supervisor.  Based on the August 1971 finding of anemia and the Veteran's service as a fuel supervisor, the Board finds that the record establishes an in-service injury.  The first two elements of service connection are therefore demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's anemia and his in-service injuries, the Board notes that service records do not indicate such a link.  Slight anemia was identified as a part of the Veteran's post-operative recovery from lung surgery in 1971, but there is no indication the condition was chronic.  Anemia was not identified at the January 1972 retirement examination and blood laboratory results were normal at that time.  There are also no other findings or complaints related to anemia in the service treatment records.

Furthermore, there is no evidence of chronic anemia until years after the Veteran's retirement from active duty service.  Post-service medical records do not document any findings of anemia until July 1998, more than 25 years after the Veteran's retirement.  Based on the above, it is clear that chronic anemia did not manifest until many years after the Veteran's retirement from active duty which weighs against the in-service incurrence of the disability.  Additionally, service connection is not possible on a presumptive basis for anemia as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 as it did not manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The weight of the competent medical evidence is also against a nexus between the Veteran's current disability and his active duty service, to include exposure to benzene.  The CDC fact sheet submitted by the Veteran notes that benzene exposure can lead to anemia through bone marrow dysfunction and a decreased production of red blood cells.  However, a bone marrow biopsy in May 2005 effectively ruled out myelodysplasia (i.e. bone marrow-related hematological disorders) as the etiology of the Veteran's anemia.  This laboratory finding indicates that the type of anemia manifested by the Veteran is not consistent with benzene exposure.  The March 2013 VA examiner also specifically opined that the Veteran's anemia was not related to benzene exposure.  This medical opinion was based on review of medical literature establishing that benzene causes aplastic anemia which is different from the type manifested by the Veteran.  The December 2008 VA examiner also found that the Veteran's current anemia was not related to the single episode of anemia during service.  The examiner observed that the in-service anemia resolved and was not present at the time of Veteran's discharge from active duty and the Veteran underwent several post-service surgical procedures associated with anemia.  The Board finds that the medical evidence of record, including the opinions of the two VA examiners and the results of various diagnostic tests, outweighs the information on benzene exposure submitted by the Veteran and does not support the claim for service connection.  

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker, 708 F.3d at 1331.  Primary anemia is a chronic disease listed in 38 C.F.R. § 3.309(a).  However, the Veteran has not reported a history of continuous anemia or symptoms associated with anemia since service.  In a June 2007 correspondence, he reported that received follow-up treatment for anemia at Bergstrom Air Force Base after his retirement from service, but did not provide the dates of this treatment.  His wife also noted in a June 2007 statement that the Veteran had experienced fatigue since 1983.  While this lay evidence establishes a long history of potentially-anemia related symptoms, it does not date the symptoms until years after the Veteran's retirement in 1972.  The Veteran has never reported experiencing symptoms of anemia continuously since active duty service.   As the record does not establish a continuity of symptomatology related to anemia, service connection on this basis is not possible under 38 C.F.R. § 3.303(b). 

The only other evidence in the record concerning the etiology of the Veteran's anemia is his own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's chronic anemia was many years after his retirement from military service.  In addition, the weight of the evidence is against the presence of a link between the Veteran's anemia and any incident of active service, to include exposure to benzene.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The duty to notify was satisfied in May 2006 and May 2007 letters.  

The duty to assist has also been met.  VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Throughout the claims period, the Veteran has reported treatment with many private health care providers.  VA has made reasonable efforts to obtain records from all the identified physicians and specifically informed the Veteran that medical releases were required for private providers in May 2006, May 2007, May 2010, June 2010, February 2011, and October 2012 letters.  In May 2007, VA's requests for records from Third Coast Emergency Physicians, Austin Gastroenterology, and South Austin Anesthesiology were returned as undeliverable.  No additional releases with updated addresses were ever received from the Veteran.  Additionally, in May 2007 and July 2010, VA received notice from Dr. Chopp and Austin Heart South that no records were available for procurement.  

The Veteran also reported undergoing treatment at the Central Texas VAMC and Austin VAMC.  An August 2006 search of the Central Texas VAMC did not indicate any records pertaining to the Veteran.  The claims file contains records from the Austin VAMC dating from May 2008 to June 2010, but a July 2010 response from the facility indicated that no earlier records were available.  The Veteran has also reported undergoing in-service and post-service treatment at Bergstrom Air Force Base and while some records from this facility were included in the Veteran's service treatment records, a May 2010 response from the National Personnel Records Center (NPRC) stated that no additional records pertaining to the Veteran were found at the facility.  

Finally, in a May 2011 statement, the Veteran reported several recent hospitalizations.  However, these hospitalizations were in response to conditions that are not the subject of this appeal and the Veteran has not indicated that he received treatment for the claimed conditions at those times.  Therefore, remanding the case for the procurement of any additional treatment records is not necessary and would only serve to delay the claim.  

For the reasons set forth above, the Board finds that VA has complied with the  notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals of a left upper lobectomy for granulomatous of the left lung is denied. 

Entitlement to service connection for anemia is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


